RICHARD L. ABBOTT, Plaintiff Below, Appellant,
v.
THOMAS P. GORDON, individually, and as County Executive of New Castle County, SHERRY L. FREEBERRY, individually and as Chief Administrative Officer of New Castle County, and NEW CASTLE COUNTY, a political Subdivision of the State of Delaware, Defendants Below, Appellees.
No. 207, 2008
Supreme Court of Delaware
Submitted: August 27, 2008
Decided: August 27, 2008
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
Carolyn Berger, Justice.
This 27th day of August, 2008, the Court, having considered this matter on the briefs of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Superior Court in its opinion of March 27, 2008;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.